Citation Nr: 0210581	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  00-18 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (formerly rated as 
anxiety reaction with schizoid features), currently rated as 
50 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.A.R., Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue presented was remanded by the Board in 
October 2000.  The veteran withdrew his request for a Board 
hearing at the RO in March 2001.  The veteran also failed to 
report for a local hearing before the RO, scheduled in July 
2001, without any indication of good cause for his failure to 
appear, and he has not otherwise expressed a desire to 
reschedule that hearing.  


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder (formerly rated as anxiety reaction with schizoid 
features) is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 50 percent for the veteran's service-connected post-
traumatic stress disorder (formerly rated as anxiety reaction 
with schizoid features) have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including § 4.7 and Code 9411 (2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
medical records, VA examination reports in December 1999 and 
August 2001, and private medical records from Italo 
Besseghini, M.D.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the veteran with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations, which set forth the criteria for 
entitlement to an increased rating.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified the veteran of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
the veteran's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected post-traumatic stress 
disorder (formerly rated as anxiety reaction with schizoid 
features) (PTSD) warrants a higher disability rating.  
Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under this 
regulatory provision, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, including § 4.130 and Code 
9440.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.

Turning to the record, the evidence shows that the veteran 
received treatment from Italo Besseghini, M.D., a 
cardiovascular specialist.  Dr. Besseghini indicated in a May 
1998 medical statement that the veteran experienced recurrent 
painful recollections of the combat events with recurrent 
nightmares.  The veteran had been under an abnormal emotional 
responsiveness, feeling detached and estranged from other 
people over the years.  

A December 1999 VA examination report noted that the veteran 
complained of having constant nightmares and flashbacks from 
events he experienced during World War II.  The veteran 
complained of having headaches, memory impairment, and sleep 
disturbance.  He also felt that he might as well kill 
himself, as he was not going to live very long and did not 
want to suffer very much.  He also claimed that he thought 
about killing the doctors who are not helping him.  The 
veteran indicated that he was very emotionally fatigued and 
severely isolated.  He lived separately from his wife and did 
not want her to go through his problems of depression. 

Examination revealed that the veteran was oriented to time, 
place and person.  He was nervous, agitated, very impatient, 
and frustrated.  His insight and judgment seems adequate for 
his daily living.  The examiner opined that the veteran had 
been having suicidal ideation.  His cardiologist felt that he 
was very depressed and did not want to live very long.  The 
veteran had socially isolated himself.  The veteran claimed 
that he did not want to relate to any of his friends or 
family, and had been separated from his wife and living 
alone.  The diagnosis was PTSD and schizoid personality.  His 
Global Assessment of Functioning (GAF) score was 50.

A March 2000 VA medical record noted that the veteran 
reported to be in a good mood.  He stated that his sleep was 
improved with change in his prostate medications.  His 
appetite was good and his weight was stable.  He was not 
taking any psychiatric medications and did not want a 
referral to a psychiatrist.  He was planning to visit his son 
and friends in the summer.  The examiner noted that the 
veteran seemed to be attempting to manage a growing need to 
be dependent on others.  Because of his perfectionistic 
standards and unrealistically high opinion of himself and his 
capabilities, he had been struggling for a long period to 
establish or re-establish the relationships with others he 
needs, particularly his son and daughter.  

An August 2001 VA examination report revealed that the 
veteran was cooperative during the interview.  He made 
adequate eye contact throughout the examination.  He was 
attentive to the examiner.  He was alert, oriented to person, 
place, and time.  His speech was spontaneous and non-
pressured.  His affect was somewhat serious for the most 
part.  His thought processes were coherent.  He showed no 
obvious delusions.  He did not appear to be responding to any 
internal stimuli, such as auditory hallucinations.  His 
judgment is adequate today and did not feel dangerous to 
himself or others.  

The examiner opined that while the veteran did not present as 
typically having severe classic PTSD, he does appear to show 
subtle signs of having a rather unique variation of PTSD.  
The diagnosis was PTSD, unspecified.  His stressors include 
his increasing health problems as he has gotten older.  His 
current GAF score is 65.  

Upon review of the evidence, the veteran's overall 
symptomatology has varied over the years.  However, the most 
recent medical evidence from the March 2000 VA medical record 
and the August 2001 VA examination report fails to 
demonstrate that the veteran currently exhibits symptoms of 
suicidal ideation or obsessional rituals which interfere with 
routine activities.  Moreover, the veteran's speech was not 
found to be intermittently illogical, obscure, or irrelevant.  
There was no clinical evidence of near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively.  There was also no persuasive 
evidence of impaired impulse control (such as unprovoked 
irritability with periods of violence) or spatial 
disorientation.  The veteran's personal appearance and 
hygiene was adequate.  There was also no persuasive evidence 
that he was experiencing difficulty in adapting to stressful 
circumstances (including work or a worklike setting); or 
inability to establish and maintain effective relationships.  

While the Board recognizes that the December 1999 VA 
examination report and the private medical record from Dr. 
Besseghini indicate that the veteran had suicide ideation and 
sought isolation over personal contact, the most recent 
medical evidence showed that the veteran no longer had 
suicidal ideations.  Further, the March 2000 VA medical 
record noted that the veteran was making plans to visit his 
son and friends, and has maintained a friendship with his 
wife after being separated for approximately 10 years.  In 
sum, the overall evidence argues against a finding that the 
veteran's psychiatric disability picture more nearly 
approximates the criteria for the next higher rating of 70 
percent at this time.  

The Board also notes that GAF scores of 50 and 60 were 
assigned by the two VA examiners in December 1999 and August 
2001.  The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  Taking the lower number, a 
50 score indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  While 
the Board notes that certain referenced symptoms such as 
suicidal ideation are listed under the diagnostic criteria 
for a 70 percent rating, the GAF score of 50 does not per se 
require assignment of a 70 percent rating.  In the present 
case, the most current medical examination did not find 
evidence of suicidal ideation.  As noted above, the veteran 
claimed that he was not experiencing suicidal ideation to the 
August 2001 VA examiner.  For the reasons set forth above, 
the Board finds that the preponderance of the evidence is 
against a finding that the criteria for a rating in excess of 
50 percent have been met.

The Board als o observes that the record includes a July 2001 
statement from Robert P. Gatewood, M.D., a specialist in 
cardiology. Dr. Gatewood relates that the veteran was under 
care for multiple cardiac problems, including coronary artery 
disease and severe ischemic cardiomyopathy with heart 
failure, which rendered him completely disabled. The only 
issue before the Board, however, concerns the status of the 
service-connected psychiatric condition, PTSD. The Board has 
found, for the above reasons and bases, that this condition 
does meet the criteria for an evaluation greater than 50 
percent.

  

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied. 



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

